State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 4, 2014                   D-42-14
___________________________________

In the Matter of ROGER L. PAUL,
   an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

ROGER L. PAUL,
                    Respondent.

(Attorney Registration No. 1561596)
___________________________________


Calendar Date:   August 11, 2014

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      Corrigan, McCoy & Bush, PLLC, Rensselaer (Scott W. Bush of
counsel), for respondent.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1978.
He maintains an office for the practice of law in the Village of
Northville, Fulton County.

      By decision dated May 31, 2012, this Court suspended
respondent from the practice of law for two years, which
suspension was conditionally stayed (Matter of Paul, 95 AD3d 1647
[2012]). Respondent moves for termination of the stayed
suspension and provides a supporting affidavit indicating that he
                              -2-                  D-42-14

has fully complied with the conditions of the stay.   Petitioner
does not oppose the motion, which we now grant.

      McCarthy, J.P., Garry, Egan Jr., Lynch and Devine, JJ.,
concur.



      ORDERED that respondent's motion is granted, and the stayed
suspension imposed by this Court's decision dated May 31, 2012 is
terminated, effective immediately.




                                       Robert D. Mayberger
                                       Clerk of the Court




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court